Citation Nr: 0510436	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-33 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for status post chronic 
renal failure with left kidney transplant, to include 
cardiovascular-renal disease and hypertension.  


REPRESENTATION

Appellant represented by:	Diane Caggiano, Attorney


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The post-service medical records show that in addition to 
being treated for end stage renal disease, the veteran was 
treated for hypertension.  Pursuant to 38 C.F.R. §§ 3.307 and 
3.309, there is a one-year presumptive period for 
cardiovascular-renal disease, including hypertension.  The 
Board finds this issue is included in the current appeal.  
Accordingly, the issue is as stated on the title page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that while stationed at Camp Lejeune, 
he was exposed to tetrachloroethylene (PCE) and 
trichloroethylene (TCE), a solvent and a degreaser, 
respectively.  He claims that these chemicals were used in 
the dry cleaning of his uniforms, were in the water he drank, 
and were used in the motor pool to clean machine parts.  The 
appellant's primary occupational specialty was Organizational 
Automotive Mechanic.  His main contention is that the above-
mentioned chemicals caused his renal disease.

The veteran submitted articles relating to contaminated water 
at Camp Lejeune.  A review of the Agency for Toxic Substances 
and Diseases Registry (ATSDR) website article on Camp Lejeune 
regarding the 1997 Health Study of Contaminated Drinking 
Water shows that some wells in operation at Camp Lejeune 
prior to 1985 were found to be contaminated with TCE and PCE.  
The study concluded that there may be a relationship between 
exposure to organic solvents and adverse pregnancy outcomes.  
A Public Health Assessment, U.S. Marine Corps Camp Lejeune, 
shows that ATSDR concluded that base wide groundwater 
contamination posed no apparent public health hazard.  The 
2000 CPEO Military List Archive dated November 9, 2000, 
regarding dry cleaning and Camp Lejeune, notes that the U.S. 
Marines and ATSDR were engaged in locating families that were 
exposed to the chemicals PCE and TCE.  Several of their 
studies indicated that exposure to the chemicals may increase 
the likelihood of birth defects and childhood cancers such as 
leukemia.  Marine Corps Base Camp Lejeune Water Survey 
Chronology of Events and Historical Information 1972 through 
November 1, 2001, shows that there may be some correlation 
between exposure to the chemicals in drinking water during 
pregnancy and some adverse pregnancy outcomes.

The September 1980 enlistment examination shows a blood 
pressure reading of 140/84.  A November 1984 service medical 
record shows a blood pressure reading of 148/102.  The March 
1985 separation examination shows a blood pressure reading of 
132/89.  

Private medical records show that the veteran had high blood 
pressure in November 1986, with a diagnosis of hypertension 
in December 1986.  Subsequently renal disease was diagnosed.


In light of the evidence, the Board is of the opinion that an 
examination by a kidney disease specialist is warranted, to 
determine the nature, severity, and etiology of the kidney 
disease and hypertension.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran 
to be examined by a kidney disease specialist 
to determine the nature, severity, and etiology 
of the kidney disease and hypertension.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination.  The RO should request the 
examiner to obtain a detailed clinical history 
of the veteran's in-service chemical exposure.  
All specialized tests deemed necessary should 
be performed.  The examiner is to indicate 
whether the veteran's kidney disease is 
acquired or a congenital or developmental 
defect or disease.  The examiner is requested 
to render opinions concerning the following:  

b)	Whether it is as likely as not that 
the renal disease that resulted in 
the left kidney transplant and 
hypertension are related to his 
service, to include any exposure to 
chemicals, or that these disorder 
were manifested within one year 
after service.  If no, it is 
requested that the examiner comment 
on the clinical significance of the 
inservice blood pressure readings, 
particularly the November 1984 
reading of 148/102 as it relates to 
the post service diagnosis of 
hypertension and renal disease in 
late 1986.

b)	If it is determined that the kidney 
disease preexisted service, is it 
as likely as not that it underwent 
a chronic increase in severity 
during service beyond the disease's 
natural progression?

A complete rationale for any opinion 
expressed should be included in the 
report.

2.  Thereafter, the RO should re-adjudicate the 
claim.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



